MORROW, P. J.
The offense is assault with intent to murder; penalty assessed at confinement in the penitentiary for a period of 15 years. The indictment is regular upon its face and appears to have been properly presented. No statement of facts accompanies the record. The charge of the court is made the subject of an exception, but, in the absence of information touching the facts that were before the trial court, the complaint of the charge cannot be appraised. The correctness of no ruling of the court is brought up for review by bills of exceptions. Perceiving no error, and none having been pointed out, the judgment is affirmed.